Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance. No prior art was found that neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  
The closest prior art appears to be Kramer (previously cited) which teaches an analogous device including a magnetic device, comprising a first electrode (214); (see [0030]) a second electrode (204); a plurality of magnetic junctions each comprising a ferromagnetic reference layer (210) and a ferromagnetic free layer (206) located between the first electrode and the second electrode; a plurality of magnetoelectric multiferroic portions having different structural defect densities (elements 216-1 and 216-2 also see [0032]) located between the first electrode and the second electrode, wherein each of the plurality of magnetoelectric multiferroic portions is magnetically coupled to the ferromagnetic free layer of a respective one of the plurality of magnetic junctions (as shown in figure 2A)
Kramer does not specifically disclose or suggest the element/step of “and further comprising at least one feature selected from: (a) a first feature in which: the different structural defect densities comprise a different density of broken bonds in the different magnetoelectric multiferroic portions; or (b) a second feature in which: the different structural defect densities comprise a different density of displaced atoms in a crystal lattice in the different magnetoelectric multiferroic portions; or (c) a third feature in which: the different structural defect densities comprise a different density of gallium or helium atoms in the different magnetoelectric multiferroic portions; or (d) a fourth feature in which: the plurality of magnetoelectric multiferroic portions comprise a first magnetoelectric multiferroic portion having a first structural defect density and a first ferroelectric coercivity; and a second magnetoelectric multiferroic portion having a second structural defect density higher than the first structural defect density, and a second ferroelectric coercivity higher than the first ferroelectric coercivity; or (e) a fifth feature in which: the plurality of magnetoelectric multiferroic portions comprise portions without distinct boundaries within a single continuous magnetoelectric multiferroic layer having a graded structural defect density that monotonically laterally changes from one side to another; and the plurality of magnetic junctions comprise a continuous polycrystalline ferromagnetic free layer having a plurality of grains separated by domain wall grain boundaries”, as recited by the independent claims, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device.
Upon completing an updated prior art search and considering the combination of limitations as presented as a whole for the claims, the features highlighted above are considered an improvement over the prior art and have not been found to be anticipated or rendered obvious by a combination of prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMI VALENTINE MILLER/
Primary Examiner, Art Unit 2894





/JVM/